FLSA Settlement Agreement and General Release

Maximus, Inc. and its affiliates and subsidiaries (collectively, “Employer” or
“Maximus”) and Veronica Locke (“Employee”) enter into the following FLSA Settlement
Agreement and General Release (“Agreement”).

l. The Complaint. On March 31, 2020, Employee filed Case No. 20-cv-515 with
the Federal District Court for the Eastern District of Wisconsin (the “Complaint”’). The
Complaint alleges (i) violations of the overtime provisions of the Fair Labor Standards Act (the
“FLSA”), (ii) violations of the agreed-upon wage and overtime provisions of Wis. Stat. Ch. 109,
and (iii) retaliation under the FLSA. Employer denies any and all unlawful actions and/or
liability whatsoever and specifically disclaims any wrongful acts against Employee as alleged in
the Complaint or otherwise.

2. Final_ Resolution, Employee and Employer (the “Parties”), through their
respective counsel, have engaged in extensive arms-length negotiations and exchanged relevant
information regarding the allegations set out in the Complaint. Through this process, the Parties
have identified a good faith dispute over the amount of wages, if any, due to Employee and have
reached a compromise resolution intended to fully, finally, and to the greatest extent allowed by
law, resolve Employee’s claim for unpaid wages along with any and all claims and/or disputes
arising out of Employee’s employment or the end of that employment, including but not limited
to the claims raised in the Complaint, in an amicable manner, without the difficulties and
expenses involved in further litigation. Employee’s obligations under this Agreement include,
but are not limited to, dismissing with prejudice the Complaint and any other pending legal
actions against Employer.

3. Consideration. In consideration for signing this Agreement, and complying with
its terms, Employer agrees to pay Employee the gross total amount of Twenty Five Thousand
Dollars and No Cents ($25,000.00) in exchange for the releases, covenants, conditions, and
obligations imposed upon Employee by this Agreement (the “Total Settlement Payment”). The
Total Settlement Payment shall be made as follows:

A. Of the Total Settlement Payment, Eight Thousand Seven Hundred Eighty
Three Dollars and Thirty Three Cents ($8,783.33) shall be classified as attorneys’ fees
and costs and made payable to Hawks Quindel S.C. Employer will make payment via
corporate check and issue appropriate IRS Form(s) 1099 in connection with this payment.

B. Of the Total Settlement Payment, Ten Thousand One Hundred Thirty Five
Dollars and Forty Two Cents ($10,135.42) shall be classified as non-wages in settlement
of alleged liquidated damages, litigation costs and/or interest. Employer will make
payment via corporate check and issue an IRS Form 1099 in connection with this
payment,

Cc. Of the Total Settlement Payment, Six Thousand Eighty One Dollars and
Twenty Five Cents ($6,081.25) shall be classified as wages and paid to Employee, less
ordinary tax withholding and all required deductions. Withholding shall be calculated

Case 2:20-cv-00515-LA Filed 06/17/20 Page 1of8 Document 11-1
using an updated Form W-4 submitted by Employee to Employer. Employer will issue
an IRS Form W-2 in connection with this payment.

Dd. Without regard to specific payment breakdowns described above, the
Parties agree that 75% of the Total Settlement Payment shall be apportioned as
consideration for the Wage Release set forth in Paragraph 6 and 25% of the Total
Settlement Payment shall be apportioned as consideration for the General Release set for
in Paragraph 7.A.

E. The Total Settlement Payment shall not be deemed “compensation” for
purposes of any of Employer’s qualified retirement plans or other benefit programs, and
payment of that consideration does not entitle Employee to any retirement plan
contributions by Employer for Employee’s benefit or account. Employer makes no
representations or advice as to the tax consequences of any payment under this
Agreement.

4, Procedure. After this Agreement is fully-executed by the Parties, subject to
Employer’s review of and consent to the motion for judicial approval of the settlement, Plaintiff
on behalf of the Parties will submit the Agreement the Court for the Court’s consideration and
approval along with a request that the Court approve the Agreement and dismiss the Complaint
with prejudice and without further costs to either party except as set forth in this Agreement.
The Court’s approval of all provisions of this Agreement, and dismissal of the Complaint with
prejudice, is a material term of this Agreement. In the event that the Court does not approve all
provisions of this Agreement, the Parties will attempt in good faith to negotiate an Agreement
that they believe the Court will approve and submit the revised Agreement for approval, In the
event that the Parties cannot agree to a revised Agreement, then this Agreement shall be void a6
initio and the Parties will notify the Court by requesting a status conference to continue in
litigation of the Complaint.

The Total Settlement Payment shall be sent to Employee’s counsel of record at P.O. Box 442,
Milwaukee, WI 53201-0442 within 30 days of the latest of the following: (i) Defendant’s
counsel being in receipt from Plaintiff of an original of this Agreement executed by Plaintiff,
along with IRS Forms W-4 and W-9 executed by Plaintiff and IRS Form W-9 executed by
Plaintiffs counsel; (ii) Defendant’s counsel being in receipt of notice of the Court’s approval of
all terms of the Agreement; and (iii) Defendant’s counsel being in receipt of notice of the Court
dismissing the Complaint with prejudice and without further award of costs or damages, except
as set forth in this Agreement.

5. No Consideration Absent Execution of this Agreement. Employee understands
and agrees that Employee would not receive the monies and/or benefits specified in Paragraph 3
above, except for Employee’s execution of this Agreement and the fulfillment of the promises
contained herein.

6. Wage Release. Employee, her heirs, executors, administrators, successors and
assigns voluntarily release and forever discharge Employer, and its current and former parent
companies, subsidiaries, divisions and affiliated entities, and each entity’s officers, directors,
principals, shareholders, trustees, administrators, executors, agents, attorneys, employees, former

2

Case 2:20-cv-00515-LA Filed 06/17/20 Page 2 of 8 Document 11-1
employees, insurers, reinsurers, predecessors, successors and assigns, in their individual and
official capacities (collectively “Wage Releasees”) of and from any wage or retaliation claims
relating to or arising out of Employee’s employment with Employer which they may have
against the Wage Releasees as of the date of execution of this Agreement, including, but not
limited to, any alleged violation of: the Fair Labor Standards Act, 29 U.SC. § 201 e¢ seq.; any
Wisconsin wage payment claims; and any other claim relating to unpaid wages, any claim for
costs, fees, or other expenses, including attorneys’ fees pertaining to such claims, based upon any
conduct occurring from the beginning of time up to and including the date of Employee’s
execution of this Agreement.

7. General Release, Claims Not Released and Related Provisions,

A. General Release of All Claims. Employee her heirs, executors,
administrators, successors and assigns, knowingly and voluntarily releases and forever
discharges Maximus, any parent corporation, affiliates, subsidiaries, divisions,
predecessors, insurers, co-employers, professional employer organizations, successors
and assigns, and their current and former employees, attorneys, officers, directors and
agents thereof, both individually and in their business capacities, and their employee
benefit plans and programs and their administrators and fiduciaries (collectively referred
to throughout the remainder of this Agreement as “Releasees”; along with Employer, the
“Released Parties”), of and from any and all claims, known and unknown, asserted or
unasserted, which the Employee has or may have against the Released Parties relating to
or arising out of Employee’s employment with Employer as of the date of execution of
this Agreement, including, but not limited to, any alleged violation of:

. Title VU of the Civil Rights Act of " The Families First Coronavirus
1964; Response Act, the Emergency Paid
" Sections 1981 through 1988 of Title Sick Leave Act;
42 of the United States Code; 7 The Wisconsin Fair Employment
" The Employee Retirement Income Act, Wis. Stat. § 111.31 ef seq.;
Security Act of 1974 (“ERISA”) (as " The Wisconsin Disability
modified below), Discrimination Act, Wis, Stat.
" The Immigration Reform and § 111.34 et seq.;
Controt Act; . The Wisconsin Family or Medical
. The Americans with Disabilities Act Leave Act, Wis. Stat. § 103.10 ef
of 1990; Seq.
" The Worker Adjustment and " The Wisconsin Minimum Wage Act,
Retraining Notification Act; Wis. Stat. § 104.001 ef seq.;
" The Fair Credit Reporting Act; : The Wisconsin Wage Payments,
7 The Family and Medical Leave Act, Claims, and Collections Act, Wis.
the Emergency Family and Medical Stat. § 109.01 ef seq.;
Expansion Act; " any other federal, state or local law,
7 The Equal Pay Act; rule, regulation, or ordinance
" The Genetic Information " any public policy, contract, tort, or
Nondiscrimination Act of 2008; common law; or
3

Case 2:20-cv-00515-LA Filed 06/17/20 Page 3 o0f8 Document 11-1
any basis for recovering costs, fees, attorneys' fees incurred in these
or other expenses including matters,

B, Claims Not Released. Employee is not waiving any rights she may have
to: (a) Employee’s own vested accrued employee benefits, if any, under Employer’s
health, welfare, or retirement benefit plans as of Employee’s final date of employment;
(b) benefits and/or the right to seek benefits under applicable workers’ compensation
and/or unemployment compensation statutes; (c) if Employer is subject to regulation by
the Securities and Exchange Commission, any rights Employee may have to any bounty
that may be recoverable as a result of participating in the SEC’s Whistleblower Program
(d) pursue claims which by law cannot be waived by signing this Agreement; (e) enforce
this Agreement; and/or (f) challenge the validity of this Agreement.

C, Governmental Agencies. Nothing in this Agreement prohibits or prevents
Employee from filing a charge with or participating, testifying, or assisting in any
investigation, hearing, or other proceeding before the U.S. Equal Employment
Opportunity Commission, the National Labor Relations Board or a similar agency
enforcing federal, state or local anti-discrimination laws, to the extent that such right to
file is not subject to waiver. However, to the maximum extent permitted by law,
Employee agrees that if such an administrative claim is made to such an anti-
discrimination agency, Employee shall not be entitled to recover any individual monetary
relief or other individual remedies. In the event that Employee files a charge or
complaint with the Wisconsin Department of Workforce Development Equal Rights
Division, Employee acknowledges and agrees that such charge or complaint shall be
dismissed prior to the completion of an investigation pursuant to Wis. Admin. Code
§ DWD 218.06(3)2. In addition, nothing in this Agreement prohibits Employee from:
(1) reporting possible violations of federal law or regulations, including any possible
securities laws violations, to any governmental agency or entity, including but not limited
to the U.S, Department of Justice, the U.S. Securities and Exchange Commission, the
U.S. Congress, or any agency Inspector General; (2) making any other disclosures that
are protected under the whistleblower provisions of federal law or regulations; or
(3) otherwise fully participating in any federal whistleblower programs, including but not
limited to any such programs managed by the U.S. Securities and Exchange Commission
and/or the Occupational Safety and Health Administration. Moreover, nothing in this
Agreement prohibits or prevents Employee from receiving individual monetary awards or
other individual relief by virtue of participating in such federal whistleblower programs.

D. Collective/Class Action Waiver. If any claim is not subject to release, to
the extent permitted by law, Employee waives any right or ability to be a class or
collective action representative in any putative or certified class, collective or multi-party
action or proceeding based on such a claim in which Employer or any other Releasee
identified in this Agreement is a party.

Case 2:20-cv-00515-LA Filed 06/17/20 Page 4 of8 Document 11-1
8. Acknowledgments and Affirmations.

A. Employee affirms that Employee has not filed, caused to be filed, or
presently is a party to any claim against Employer other than the Complaint or a claim for
unemployment compensation.

B. Employee also affirms that Employee has not divulged any proprietary or
confidential information of Employer and will continue to maintain the confidentiality of
such information consistent with Employer’s policies and Employee’s agreement(s) with
Employer and/or common law. Under the federal Defend Trade Secrets Act of 2016,
Employee shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (a) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or to an attorney;
and (ii) solely for the purpose of reporting or investigating a suspected violation of law;
or (b) is made to Employee’s attorney in relation to a lawsuit for retaliation against
Employee for reporting a suspected violation of law; or (c) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made under seal.

C. Employee affirms that Employee has returned all of Employer’s property,
documents, and/or information in Employee’s possession or control.

9, Tax Indemnification. Employee agrees to indemnify and hold the Wage
Releasees and the Released Parties harmless for the amount of any taxes, penalties, or interest
that may be assessed by any governmental tax authority against any of the Wage Releasees or the
Released Parties in connection with such governmental authority’s determination that Employer
or any of the other Wage Releasees or Released Parties was required to, but failed to, withhold or
report the correct amount of income or employment taxes from the payments made pursuant to
Paragraph 3 of this Settlement Agreement. Employee agrees that Employee shall indemnify the
Wage Releasees and the Released Parties for the full amount of such liability within thirty days
after receipt of notice from Employer or any of the other Wage Releasees or Released Parties of
the assessment of such taxes, penalties or interest. Employee further agrees to notify Employer
promptly and reasonably cooperate with Employer in the defense of any claim or issue raised by
any governmental authority with respect to the payment made under Paragraph 3 above.

10. No Future Relationship. Employee acknowledges that she has no right to any
future employment with Employer. Employee covenants not to apply for or seek employment
with Employer. Any applications for future employment submitted by Employee will be denied
based solely on the terms of this Agreement and no other reason(s) shall be attributed for such
denial. The Parties agree that this Paragraph is a negotiated, non-discriminatory, and non-
retaliatory term of this Agreement. The Parties further agree that Employee’s future application
for employment by Employer shall not be considered a breach of this Agreement but, instead,
that this provision of this Agreement shall constitute a legally valid and binding reason for .
Employer to deny such employment. Nothing in this Agreement shall entitle Employer to
terminate Employee’s employment with any other entity which is acquired by Employer while
Employee is employed by the acquired entity.

Case 2:20-cv-00515-LA Filed 06/17/20 Page 5of8 Document 11-1
Il. Neutral Reference, Employee may direct reference requests to
www.theworknumber.com. Potential employers should select “I’m a Verifier” and enter
Employer Name: MAXIMUS, Inc., Employer Code: 11033, and Employee’s social security
number. In response to any requests so directed, Employer will confirm Employee’s dates of
employment and job title, and not provide any additional information.

12. Successors. This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, Employee, Employer, and their respective heirs, beneficiaries, insurers,
administrators, representatives, executors, successors and assignees.

13. Governing Law, Breach, and Interpretation. This Agreement shall be governed
and conformed in accordance with the laws of the State of Wisconsin, without regard to its
conflict of laws provision. In the event of a breach of any provision of this Agreement, either
Party may institute an action specifically to enforce any term or terms of this Agreement and/or
to seek any damages for breach. In the event that a court or competent jurisdiction holds that a
Party has breached this Agreement, the prevailing Party shall be entitled to recovery of
reasonable attorneys’ fees and costs incurred as a result of the breach from the non-prevailing
Party. Should any provision of this Agreement be declared illegal or unenforceable by any court
of competent jurisdiction and cannot be modified to be enforceable, excluding the general release
language, such provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect. This Agreement is the product of joint drafting and
negotiation between the Parties. Accordingly, the Parties agree that any principle of construction
or rule of law that provides that, in the event of any inconsistency or ambiguity, an agreement
shall be construed against the drafter of the agreement shall have no application to the terms and
conditions of this Agreement,

14, Nonadmission of Wrongdoing. The Parties agree that neither this Agreement nor
the furnishing of the consideration for this Agreement shall be deemed or construed at any time
for any purpose as an admission by the Wage Releasees or the Released Parties of wrongdoing or
evidence of any liability or unlawful conduct of any kind.

15. Amendment. This Agreement may not be modified, altered, or changed except in
a writing that is either hand signed or electronically signed by both Parties wherein specific
reference is made to this Agreement; provided, however, that an email message or signature on
an email message shall not constitute an electronic signature on an amendment to this
Agreement,

16. Miscellaneous, This Agreement may be executed in counterparts, which may be
exchanged by mail, courier, facsimile, email, or other electronic form of transmission. When
each party has signed and delivered at least one such counterpart, each counterpart shall be
deemed an original, and, when taken together with other signed counterparts, shall constitute one
Agreement. Electronic signatures shall be considered valid and binding.

17. Entire Agreement, This Agreement sets forth the entire agreement between the
Parties hereto, and fully supersedes any prior agreements or understandings between the Parties.
Employee acknowledges that Employee has not relied on any representations, promises, or

Case 2:20-cv-00515-LA Filed 06/17/20 Page 6of8 Document 11-1
 
agreements of any kind made to Employee in connection with Employee’s decision to accept this
Agreement, except for those set forth in this Agreement.

18. Headings Descriptive Only. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this Agreement.

 

EMPLOYEE IS ADVISED THAT EMPLOYEE HAS A REASONABLE AMOUNT
OF TIME TO CONSIDER THIS AGREEMENT. EMPLOYEE IS ALSO ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.

EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE,
SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE
AGAINST EMPLOYER, THE WAGE RELEASEES AND THE RELEASED PARTIES.

The Parties knowingly and voluntarily sign this Agreement as of the date(s) set

 

 

 

 

 

forth below:
EMPLOYEE EMPLOV ER’
a And
Signature Signature A
\ 1 .
Mothabe Bhawan
Print Name Print Name
Ye- founcel
Title
Date .
ln - lb + 20
Date

4814-507 1-0463, v. 1

Case 2:20-cv-00515-LA Filed 06/17/20 Page 8 of 8 Document 11-1
